                                             Case 4:20-cv-02898-HSG Document 46 Filed 04/28/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        JEREMY STARK,                                 Case No. 20-cv-02898-HSG
                                   8                     Plaintiff,                       ORDER DENYING CROSS-MOTIONS
                                                                                          FOR PARTIAL SUMMARY
                                   9              v.                                      JUDGMENT AND DENYING MOTION
                                                                                          FOR SANCTIONS
                                  10        TRUEACCORD CORP., et al.,
                                  11                     Defendants.                      Re: Dkt. Nos. 26, 30, 31
                                  12
Northern District of California
 United States District Court




                                  13            Plaintiff Jeremy Stark alleges that Defendants TrueAccord Corp. (“TrueAccord”) and
                                  14   LVNV Funding, LLC (“LVNV”) violated the Fair Debt Collection Practices Act (“FDCPA”), 15
                                  15   U.S.C. §§ 1692g(b), 1692e, and 1692f. Dkt. No. 1 (“Compl.”). Pending before the Court are
                                  16   Defendants’ motion for summary judgment,1 see Dkt. Nos. 26, 32, 40, Plaintiff’s motion for
                                  17   partial summary judgment, see Dkt. Nos. 31, 34, 42, and Defendants’ motion for sanctions, see
                                  18   Dkt. Nos. 30, 33, 41.2
                                  19   //
                                  20   //
                                  21   //
                                  22   //
                                  23   //
                                  24

                                  25   1
                                         Defendants raise no specific arguments about Plaintiff’s claims under Section 1692e and Section
                                  26   1692f in their motion. Accordingly, the Court construes Defendants’ motion for summary
                                       judgment on “Plaintiff’s one-count complaint,” see Dkt. No. 26 at 1, as a motion for partial
                                  27   summary judgment on Plaintiff’s claim under Section 1692g(b).
                                       2
                                         On April 16, 2021, the Court held a hearing on the cross-motions for partial summary judgment.
                                  28   Dkt. No. 45. With respect to the motion for sanctions, the Court finds this matter appropriate for
                                       disposition without oral argument and the matter is deemed submitted. See Civil L.R. 7-1(b).
                                          Case 4:20-cv-02898-HSG Document 46 Filed 04/28/21 Page 2 of 2




                                   1          Because the Court finds the matter is not appropriate for resolution on summary judgment

                                   2   given arguable ambiguities in the record regarding service of discovery responses and the receipt

                                   3   of any dispute letter, the Court DENIES the parties’ cross-motions for partial summary judgment.

                                   4   Further, because the Court finds that sanctions are not warranted in this case, the Court DENIES

                                   5   Defendants’ motion for sanctions. The parties are reminded that under the Court’s pretrial

                                   6   standing order their pretrial filings are due on June 8, 2021, and any motions in limine are due on

                                   7   June 1, 2021. The parties will be strictly held to these filing requirements if they do not settle the

                                   8   case before these deadlines, which will not be continued. Moreover, the Court informs the parties

                                   9   that it will not entertain any request to continue the July 6, 2021 trial date, and the parties must be

                                  10   prepared to proceed on that date if they cannot settle this case.

                                  11

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: 4/28/2021

                                  14                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  15                                                     United States District Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
